DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, and 18 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Rogers et al. (WO 2012/068526 A1, hereinafter Rogers).

 	Regarding claim 1, Rogers discloses a method of operating a wireless communication system:
sending a first heartbeat from a server, through a gateway, and to a wireless device, wherein the first heartbeat includes at least a heartbeat interval (figures 5, 6B, 8A, wherein the WLAN access point is the gateway, keep alive interval is the heartbeat interval) ; sending a first heartbeat response from the wireless device, through the gateway, and to the server for synchronizing the wireless device with the server (figure 8A, step 812); and changing from a first awake state to a first sleep state, wherein the first sleep state extends for a duration associated with the heartbeat interval (¶[0059]-¶[0060],¶[0085]-¶[0087]).

claim 2,  Rogers discloses sending a Wi-Fi Enable Power Save Mode (PSM) signal from the wireless device to the gateway when in the awake state, wherein the gateway is an Access Point (AP) device and the wireless device is a PSM device (figure 5, 6A, 6B, and 9B, ¶[0086]).

 	Regarding claim 3, Rogers discloses the server is part of a cloud (figure 5, 6A, 6B, and 9B, ¶[0086]).


 	Regarding claim 12,  Rogers discloses a wireless communication system comprising: a gateway;
a server configured to send a heartbeat of a plurality of heartbeats to the gateway upon expiration of a respective heartbeat interval of a plurality of heartbeat intervals (figures 5, 6A, 6B,8A); and
a wireless device configured to retrieve a heartbeat of the plurality of heartbeats (figures 5,6A,6B,8A, wherein the keep alive messages and intervals correspond to plurality of heartbeats).

 	
 	Regarding claim 18,  Rogers discloses wherein the gateway is an Access Point (AP) device (figures 5, 6A, 6B).
Allowable Subject Matter
Claims 4-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 6:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGEL T BROCKMAN/Examiner, Art Unit 2463